Citation Nr: 1618413	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-44 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for cervical radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION


The appellant served on active duty from November 1970 to November 1974.

These matters are before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  A Travel Board hearing was held in July 2013 before the Board and a transcript of that hearing is of record.  

Subsequent to the Board's hearing, the Board issued a Decision/Remand in December 2013.  In that action, the Board reopened the appellant's claims involving the lower back and left knee.  The Board then remanded all four issues to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board.  

Regrettably, the issues are once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

As noted above, the Board remanded all four issues now on appeal to the AOJ for the purpose of obtaining additional medical evidence.  The AOJ was instructed to make the requisite appointments for the appellant so that examinations of the lower back, neck, left knee, and right shoulder could be accomplished.  The record indicates that said examinations were performed in 2015 with an examiner providing etiological opinions in August 2015.  In essence, the examiner found that the appellant's claimed disorders were not related to service and that he agreed with the examination results of 2012.  The Board notes that in 2012 and again in 2015 the examiners did not discuss this appellant's contentions concerning the chronicity of symptoms produced by all four disorders.  That is, none of the examiners have discussed the appellant's lay statements in accordance with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As the examiner did not provide an adequate opinion and rationale considering the appellant's statements with respect to chronicity, these issues must be returned to the AOJ for additional development.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED to the AOJ for the further development of evidence.  Thus, the claim is once again returned to the AOJ for the following actions:

1.  The AOJ shall schedule the appellant for a VA orthopedic examination by a medical doctor who has not previously examined the appellant.  Such an examination is being conducted so that an etiological opinion may be obtained concerning the appellant's current lower back, neck, right shoulder, and left knee disorders and their relationship to his military service.  The examiner should be given a copy of this remand and he/she should be requested to review the appellant's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims file.

The examiner shall question and examine the appellant, and then express an opinion as to whether the appellant now suffers from any type of orthopedic disorder of the lower back, neck, right shoulder, and left knee.  If he does, the examiner should also opine as to whether the found disability is at least as likely as not related or secondary to the appellant's active service, any incidents therein, or to another disability.  The examiner must further specifically discuss whether the appellant's current disorders (to include arthritis) began manifesting any prodromas or symptoms while he was on active duty or within one year of his discharge from service. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions, the appellant's report of chronicity of symptoms since he was discharged from service, the appellant's statement that he received treatment for the four conditions via a private facility located in Newport Beach, California, and the appellant's assertions that the current mental disorder began in service.  See Dalton v. Shinseki, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

If the examiner concludes that the appellant's claimed orthopedic disabilities are not service-related, and that the symptoms and manifestations did not begin while the appellant was on active or within one year of his discharge from service, the examiner must explain in detail the reasoning behind this determination.

The results proffered by the examiner must reference the complete claims file and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

2.  Following completion of the foregoing, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  If any other needed development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AOJ shall conduct any additional development deemed warranted and readjudicate the issues noted on the title page of this decision.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a Supplemental Statement of the Case regarding the issues now on appeal.  The Supplemental Statement of the Case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA-sponsored examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


